Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 01/17/2019.
Examiner Notes
3. Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102 (a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


4. Claims 1-3, 6-14, 16, 18 and 19 are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by Vermette et al (US 2012/0142277 A1).

    PNG
    media_image1.png
    608
    536
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    120
    112
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    139
    122
    media_image3.png
    Greyscale
Regarding independent claim 1, Vermette et al (US 2012/0142277 A1) teaches, A method for testing a network of electromagnetic interference components within a unit under test (UUT) of an aircraft (figure 8, paragraphs [0031],  [0037]), the UUT having at least one of an input port or an output port electrically coupled to the network (paragraph [0038]), the method comprising: generating a radio frequency (RF) signal swept over a prescribed frequency range (paragraph [0038]); applying the generated RF signal to the UUT (paragraph [0038]); measuring a resultant signature at the at least one input port or output port (figures 1, 6 and 8; paragraph [0038]); comparing the measured resultant signature with a baseline signature corresponding to the respective at least one input port or output port, the baseline signature representing normal operation of the UUT (figure 7, paragraph [0038], [0039]); and determining the UUT is out of specification when the measured signal and the baseline signature do not correspond to one another within a prescribed envelope (figure 7, paragraph [0038], [0039]). 
Regarding dependent claim 2, Vermette et al (US 2012/0142277 A1) teaches the method according to claim 1.
Vermette et al (US 2012/0142277 A1) further teaches, wherein measuring comprises using a signal generator/analyzer to analyze the resultant signature (paragraphs [0013], [0014]).

Regarding dependent claim 3, Vermette et al (US 2012/0142277 A1) teaches the method according to claim 1.
Vermette et al (US 2012/0142277 A1) further teaches, wherein generating the RF signal comprises using a tracking generator to generate the RF signal at a frequency the signal generator/analyzer is tuned (paragraph [0035]).

Regarding dependent claim 6, Vermette et al (US 2012/0142277 A1) teaches the method according to claim 1.
Vermette et al (US 2012/0142277 A1) further teaches, wherein measuring the resultant signature comprises measuring a return loss of the applied generated RF signal over the prescribed frequency range (paragraph [0030]).

Regarding dependent claim 7, Vermette et al (US 2012/0142277 A1) teaches the method according to claim 1.
Vermette et al (US 2012/0142277 A1) further teaches, wherein the baseline signature comprises a return loss measured over the prescribed frequency range of a known good UUT (paragraphs [0032], [0035]).
Regarding dependent claim 9, Vermette et al (US 2012/0142277 A1) teaches the method according to claim 1.
Vermette et al (US 2012/0142277 A1) further teaches, wherein applying the generated RF signal comprises using an antenna to apply the generated RF signal to the UUT (paragraph [0041]).

Regarding dependent claim 10, Vermette et al (US 2012/0142277 A1) teaches the method according to claim 9.
Vermette et al (US 2012/0142277 A1) further teaches, wherein using the antenna comprises using an antenna arranged within the UUT (paragraph [0041]).


    PNG
    media_image2.png
    120
    112
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    139
    122
    media_image3.png
    Greyscale
Regarding independent claim 11, Vermette et al (US 2012/0142277 A1) teaches, A method for testing an electromagnetic interference component within a unit under test (UUT) of an aircraft (figure 8, paragraphs [0031],  [0037]), the UUT having at least one of an input port or an output port electrically coupled to the electromagnetic interference component (paragraph [0038]), the method comprising: applying to the at least one input port or output port a radio frequency signal swept over a prescribed frequency range (figures 1, 6 and 8; paragraph [0038]); measuring at the at least one input port or output port a return loss over the prescribed frequency range (paragraphs [0030], [0038]); 
    PNG
    media_image4.png
    211
    240
    media_image4.png
    Greyscale
comparing the measured return loss with a baseline signature for the respective at least one input port or output port, the baseline signature representing a normal operation of the UUT (figure 7, paragraph [0038], [0039]); and determining the UUT is out of specification when the measured return loss and the baseline signature differ by more than a prescribed value(figure 7, paragraph [0038], [0039]). 

Regarding dependent claim 12, Vermette et al (US 2012/0142277 A1) teaches the method according to claim 11.
Vermette et al (US 2012/0142277 A1) further teaches, wherein measuring comprises using a signal generator/analyzer to analyze the resultant signature (paragraphs [0013], [0014]).

Regarding dependent claim 13, Vermette et al (US 2012/0142277 A1) teaches the method according to claim 11.
Vermette et al (US 2012/0142277 A1) further teaches, wherein measuring the resultant signature comprises measuring a return loss of the applied generated RF signal over the prescribed frequency range (paragraph [0030]).

Regarding dependent claim 14, Vermette et al (US 2012/0142277 A1) teaches the method according to claim 11.



    PNG
    media_image2.png
    120
    112
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    211
    240
    media_image4.png
    Greyscale

    PNG
    media_image3.png
    139
    122
    media_image3.png
    Greyscale
Regarding independent claim 16, Vermette et al (US 2012/0142277 A1) teaches, A system for testing a network of electromagnetic interference and lightning components within a unit under test (UUT) of an aircraft (figure 8, paragraphs [0031],  [0037]), comprising: a signal generator/analyzer configured to generate a radio frequency (RF) signal swept over a prescribed frequency range (paragraph [0038]); circuitry configured to input the RF signal into the UUT (paragraph [0038]), the circuitry electrically coupleable to at least one input or output port of the UUT (paragraph [0038]); a scanning device operably coupled to the circuitry and configured to obtain a resultant signature detected at an at least one input or output port of the UUT (figures 1, 6, 8; paragraph [0038], [0039]); a processor operably coupled to the scanning device (paragraph [0045]) and configured to compare the resultant signature to a baseline signature corresponding to the respective at least one input port or output port, the baseline signature representing normal operation of the UUT (figure 7, paragraph [0038], [0039]); and an output device for providing the comparison result (paragraph [0045]).
Regarding dependent claim 18, Vermette et al (US 2012/0142277 A1) teaches the system according to claim 16.
Vermette et al (US 2012/0142277 A1) further teaches, an antenna operably coupled to the circuitry and configured to apply the generated radio frequency signal into the UUT (paragraph [0041]).

    PNG
    media_image3.png
    139
    122
    media_image3.png
    Greyscale


    PNG
    media_image5.png
    569
    444
    media_image5.png
    Greyscale

    PNG
    media_image4.png
    211
    240
    media_image4.png
    Greyscale

    PNG
    media_image2.png
    120
    112
    media_image2.png
    Greyscale
Regarding independent claim 19, Vermette et al (US 2012/0142277 A1) teaches, A system for testing an electromagnetic interference component within a unit under test (UUT) of an aircraft (figure 8, paragraphs [0031],  [0037]), comprising: circuitry configured to input a radio frequency signal swept over a prescribed frequency range into an at least one input or output port of the UUT (paragraph [0038]), the circuitry electrically coupleable to at least one input or output port of the UUT (figures 1, 6, 7, paragraph [0038]); and a device operably coupled to the circuitry and the at least one input or output port of the UUT (figures 1, 6, 8; paragraphs [0037], [0038]) and configured to measure and compare a resultant signature detected at the at least one input or output port of the UUT .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 4 and 5 are  rejected under 35 U.S.C. 103 (a)  as being unpatentable over Vermette et al (US 2012/0142277 A1) and in view of Koch et al (US 2010/0194625 A1).
Regarding dependent claim 4, Vermette et al (US 2012/0142277 A1) teaches the method according to claim 1.
Vermette et al fails to explicitly teach, generating an RF signal comprises using a broadband noise generator to generate the RF signal.
Koch et al (US 2010/0194625 A1) teaches, detecting electromagnetic signals in the microwave and millimetre wave range, which comprises an antenna operable to receive the electromagnetic signals, an internal noise signal generator operable to receive a control signal 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Vermette et al by providing an internal noise generator as taught by Koch et al.
One of the ordinary skill in the art would have been motivated to make this modification such that the nose signal can be controlled by a control signal depending on the signal to be measured, as taught by Koch et al (paragraph [0049]).

Regarding dependent claim 5, Vermette et al (US 2012/0142277 A1) and Koch et al (US 2010/0194625 A1) teach the method according to claim 4.
Koch et al further teaches, wherein using the broadband noise generator comprises using a broadband noise generator arranged within the UUT (paragraph [0032]).
6. Claims 8 and 15 are  rejected under 35 U.S.C. 103 (a)  as being unpatentable over Vermette et al (US 2012/0142277 A1) and in view of Kucheravy (US 2018/0026737 A1).
Regarding dependent claim 8, Vermette et al (US 2012/0142277 A1) teaches the method according to claim 1.
Vermette et al (US 2012/0142277 A1) fails to teach, wherein applying generated RF signal comprises applying the generated RF signal to the UUT when power is removed from the UUT.

Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Vermette et al by providing for DUT to be removed from the EMC test environment and/or powered off--ambient noise component 120 can measure, determine, etc., via antenna 310, the ambient noise floor of the EMC test environment, e.g., a radiated emission test environment, as taught by Kucheravy.
 One of the ordinary skill in the art would have been motivated to make this modification for determining the ambient noise floor of the EMC test environment, e.g., a radiated emission test environment, as taught by Kucheravy (paragraph [0037]).

Regarding dependent claim 15, Vermette et al (US 2012/0142277 A1) teaches the method according to claim 11.
Vermette et al (US 2012/0142277 A1) fails to teach, wherein applying generated RF signal comprises applying the generated RF signal to the UUT when power is removed from the UUT.
Kucheravy (US 2018/0026737 A1) teaches, In response to determining that antenna 310 has been connected to RF input port 150, e.g., during a second step of the ambient noise cancellation configuration corresponding to the radiated emissions pre-compliance testing--in 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Vermette et al by providing for DUT to be removed from the EMC test environment and/or powered off--ambient noise component 120 can measure, determine, etc., via antenna 310, the ambient noise floor of the EMC test environment, e.g., a radiated emission test environment, as taught by Kucheravy.
 One of the ordinary skill in the art would have been motivated to make this modification for determining the ambient noise floor of the EMC test environment, e.g., a radiated emission test environment, as taught by Kucheravy (paragraph [0037]).
7. Claims 17 and 20 are  rejected under 35 U.S.C. 103 (a)  as being unpatentable over Vermette et al (US 2012/0142277 A1) and in view of Shipley (US 2011/0169498 A1).
Regarding dependent claim 17, Vermette et al (US 2012/0142277 A1) teaches the system according to claim 16.
Vermette et al (US 2012/0142277 A1) fails explicitly teach, a directional coupler verbatim.
Vermette et al further teaches, an antenna coupler for providing a radio frequency interface between a radio frequency electronic system of a unit under test and automatic test equipment for the radio frequency electronic system. The antenna coupler comprises a mechanical interface to secure the antenna coupler to an antenna site of the unit under test, and a radio frequency signature storage component comprising a stored representation of a radio frequency signature comprising radio frequency test output (paragraph [0011]).

Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Vermette et al by providing for a direction coupler as taught by Shipley.
One of the ordinary skill in the art would have been motivated to make this modification for coupling a test signal into electrical wiring of an aircraft, comprising one or more wires under test, and for coupling reflected test signals from the electrical wiring to a controller, as taught by Shipley (paragraph [0009]).
Regarding dependent claim 20, Vermette et al (US 2012/0142277 A1) teaches the system according to claim 19.
Vermette et al (US 2012/0142277 A1) fails explicitly teach, a directional coupler verbatim.

Shipley (US 2011/0169498 A1) teaches, a system for detecting the location of arc faults in an aircraft electrical wiring arrangement. The system comprises a controller operable to generate a test signal and a directional coupler for coupling the test signal into electrical wiring comprising one or more wires under test. The directional coupler is also for coupling reflected test signals from the electrical wiring to the controller. The controller is also operable to detect test signals reflected from arc faults in the wire under test and to analyse reflected test signals in order to determine one or more arc fault position therefrom (paragraph [0008]); a non-intrusive directional coupler for coupling a test signal into electrical wiring of an aircraft, comprising one or more wires under test, and for coupling reflected test signals from the electrical wiring to a controller (paragraph [0009]).  
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Vermette et al by providing for a direction coupler as taught by Shipley.
One of the ordinary skill in the art would have been motivated to make this modification for coupling a test signal into electrical wiring of an aircraft, comprising one or more wires under 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858